Citation Nr: 1544222	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-08 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant is entitled to basic eligibility for entitlement to receipt of VA nonservice-connected pension and compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The appellant's active duty service is at issue in this case, and the appellant purports to have served in the National Guard from 1979 through 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The appellant testified before the undersigned during a Board hearing held in May 2015.  A copy of the hearing transcript (Transcript) has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the appellant's Board hearing, he testified that he served in the Mississippi National Guard, and that he was processed (in and out of service) in Chicago, Illinois.  See Transcript, p. 3.  The appellant also stated that his National Guard unit served in Panama for a period of time.  While the appellant's testimony is difficult to interpret, it appears that he was absent without leave (AWOL) in 1984 after returning from Panama, and was then sent to Sherman Oaks, California.  Per the appellant, a Lieutenant Bompare [phonetic spelling] was involved in that transfer, and Lieutenant Pomberry [phonetic spelling] was his commanding officer there.  The Board notes that an April 2009 document from the appellant's VA Claims file also includes a statement from the appellant indicating service in that area of California.  

He stated that he returned to Panama in 1986 through [a port in] New York (at which point he was "processed" out of the National Guard).  See Transcript, pp. 5, 6.  The appellant then testified that his Chicago unit was not sent to Operation Desert Storm.  Instead, the appellant was processed out in 1996, and then sent to Georgia for disaster duty.  See Transcript, p. 7.

A May 2009 Formal Finding on the Unavailability of Service Treatment Records noted that a DD Form 214 and National Guard records from Mississippi and Georgia could not be located following several attempts.  However, the Board finds that the appellant's testimony necessitates further investigation.  As there is no indication that any attempt has been made to obtain relevant National Guard records from additional jurisdictions, the Board must remand this issue to fulfill its duty to make reasonable efforts to obtain these outstanding federal records.  See 38 C.F.R. § 3.159(c)(2).

Specifically, the AOJ is directed to contact the National Guard in Illinois, New York, and California in order to verify the appellant's service.  Further, a search of any and all relevant records repositories should be conducted so as to determine whether the appellant was a member of any Reserve unit who served in Panama between 1979 and 1984.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ is directed to contact the National Guard in Illinois, New York, and California in order to verify the appellant's service.  Further, a search of any and all relevant records repositories should be conducted to as to determine whether the appellant was a member of any Reserve unit who served in Panama between 1979 and 1984.  If, after all reasonable attempts to obtain any identified records are made, the records are deemed unavailable, that must be noted in the claims file.  If the records are not obtained, the appellant must be notified of the attempts that were made and why further attempts would be futile, and allowed the opportunity to provide the records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 


2.  Then, readjudicate the claim.  If any decision is adverse to the appellant, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




